Opinion by
Morrison, J.,
The assignments of error in this case are as follows: 1. “ The learned court erred in holding .in his opinion that the answer of respondent is a complete, comprehensive and exhaustive statement of the assets of this association. It contains all the features of an account, with all the minutiee and detail of exhibits, showing also the-nature and character of the assets and disbursements, co'vering'iiéarly one hundred pages.” 2. “ The stock was issued, certificates presented for payment. The petitioner was bound to., know what stock would be presented and if he knew of the issue of such stock he should have disclosed the knowledge, filed his protest before distribution was made, the fund wholly distributed, and, after a satisfactory settlement is made out of court, hold up the trustee, demand of him payment in full, or threaten him with a personal expense, which would .be the equivalent of the sum demanded.” 3. “And now, July 6, proceedings are dismissed.” It appears from the petition, answer and replication that the petitioner is a stockholder and a creditor of the Juniata Building and Loan Association óf which James H. Craig was assignee for the benefit of creditors. It also appears that the said assignee never filed an account of his management of the assigned éstate. On'petition of the plaintiff a citation was awarded against the assignee, and instead of filing an account an elaborate answer was filed'which the learned court considered the equivalent of an account. Whether this is so or not is not the most vital question raised by this appeal. If it was a sufficient substitute for an account then it is very clear that the petitioner ought to have had leave to file exceptions thereto, and if exceptions had been filed the usual proceedings should have been -resorted to. But the learned court after determining that the answer contained all the features of an account proeeedéd forthwith to dismiss the proceedings. This was done in the face of the replication denying the' justice and legality of the settlement set up in the answer. We are of opinion that the petitioner was entitled to an accounting by the assignee, and whether the answer filed with the schedules annexed is or is not a sufficient substitute for an account the court below erred in dismissing the proceedings. On the contrary, notice should have *42been given and opportunity afforded for the petitioner or any other creditor to file exceptions and have the matter determined in an orderly and judicial manner.
The decree of the court dismissing the proceedings is reversed, and it is ordered that the petition, answer and replication be reinstated, and that notice be given in the usual manner of the filing of the so-called account to the end that the petitioner and other interested parties may have an opportunity to file exceptions, and if exceptions shall be filed then the court is instructed to proceed in the usual manner to determine, first, whether or not the answer filed is a sufficient substitute for an account. Second, if not a sufficient account then the assignee shall be required to file an account, and in either event the exceptions must be considered and judicially disposed of, and a final decree entered in accordance witli the practice in such cases. It is further ordered that the assignee pay the costs of this appeal.